DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high" in claims 1-7 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
It is noted that since claims 8-15 ultimately or directly depend from claims 1 or 7, they are rejected along with claims 1 or 7 because they incorporate all of the limitations of claim 1 or 7, including those that are indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2005139298, as evidenced by Jang (Preparation of Cationic Latent Initiators Containing Imidazole Group and Their Effects on the Properties of DGEBA Epoxy Resin.  Macromolecular Research, 2011, 19(10), pp. 989-997).  For convenience, the Google patents translation will be cited below.
JP ‘298 discloses a thermally conductive anisotropic epoxy resin cured product, exemplifying preparing an benzoate type epoxy resin, shown below, having a mesogenic group in the molecular chain; aligning to form a smectic phase; and while maintain the phase state, curing a with 1 wt% diphenyliodonium hexafluoroarsenate as a photopolymerization initiator (p. 5, Example 1).

    PNG
    media_image1.png
    74
    458
    media_image1.png
    Greyscale

JP ‘298 anticipates instant claims 1-3, 7-9 and 14.
As to claims 4-5 and 10, JP ‘298 discloses adding a thermally conductive filler specifically listed to include nitrides, oxide and carbides (p. 3).
As to claim 12, JP ‘298 does not necessarily disclose the “linear polymerization” of the epoxy resin; however, JP ‘298 exemplifies polymerizing a diepoxide resin with a cationic photoinitiator, which as evidenced by Jang prepares a linear polymerization of the epoxy groups, as Jang carries out the polymerization of an epoxy resin using N-methyl-3-methylimidazolium hexafluoroantimonate, showing the same linear polymerization exemplified by applicants in Scheme III.
As to claim 13, JP ‘298 discloses that the photopolymerization initiators include onium salts which release a Lewis acid, or cation, by receiving light (p. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-139298, as applied above to claims 1-5, 7-10 and 12-14.
JP ‘298 anticipates instant claims 1-5, 7-10 and 12-14, as described above and applied herein as such, as JP ‘298 discloses preparing a thermally conductive anisotropic epoxy resin by preparing the epoxy resin, aligning to form a smectic phase, and curing with a cationic photoinitiator while maintaining the alignment.
	JP ‘298 discloses that thermally conductive fillers can be added in an amount of 100 parts or less, based on 100 parts by weight of the epoxy resin. 
JP ‘298 specifically lists the fillers to include boron nitride, which has a density of about 2 g/cm3, suggesting a volumetric content of about 33 vol% or less, which overlaps with the claimed range of 30 vol% or more in claim 6 and 30-60 vol% in claim 11, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
JP ‘298 is prima facie obvious over instant claims 6 and 11.

Claim  15 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-139298, as applied above to claims 1-5, 7-10 and 12-14, and further in view of Izutani (US 2013/0200298).
JP ‘298 anticipates instant claims 1-5, 7-10 and 12-14, as described above and applied herein as such, as JP ‘298 discloses preparing a thermally conductive anisotropic epoxy resin by preparing the epoxy resin, aligning to form a smectic phase, and curing with a cationic photoinitiator while maintaining the alignment.  JP ‘298 teaches curing the composition into the form of a sheet using a mold cavity and heat; however, does not teach or suggest using pressure or compression to form this sheet.
Izutani teaches a thermally conductive sheet used for similar applications to JP ‘298, specifically heat dissipation applications, teaching that a thermally conductive epoxy composition can be hot pressed at a temperature of about 150C and a pressure of 5-50 MPa (p. 4, [0096]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have hot pressed the epoxy composition of JP ‘298 at a pressure of 5-50 MPa, as JP ‘298 teaches the desire to prepare a sheet for use in heat dissipating applications, and Izutani teaches that hot pressing is a suitable method of preparing such sheets. 
JP ‘298 in view of Izutani is prima facie obvious over instant claim 15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1768